t c memo united_states tax_court tamatha d byrum and micheal b byrum petitioners v commissioner of internal revenue respondent docket no filed date mark h westlake for petitioners william b mcclendon and william w kiessling for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners received unreported income whether petitioners are liable for a sec_6651 addition_to_tax and whether mrs byrum is liable for sec_6663 fraud penalties 1unless otherwise indicated all section references are to the internal_revenue_code relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact during and years in issue mrs byrum was employed as the president of team systems llc team systems which was wholly owned by steven guynn team systems designed and maintained software that enabled contract furniture dealers to create bids place orders and generate delivery documents prior to joining team systems mrs byrum worked at corporate environments of tennessee as a contract furniture dealer and at taylor impressions as an assistant to the company’s certified_public_accountant c p a in mrs byrum began working at team systems and attending accounting classes at nashville tech she was hired because of her experience working with team systems’ software at corporate environments of tennessee and initially worked in technical support answering customer questions regarding use of the software eventually mrs byrum was moved to team systems’ accounting department in mr guynn decided to semi-retire from team systems he continued writing updates for the software but did not manage the daily needs of the business or regularly visit the office instead he promoted mrs byrum to team systems’ president and increased her salary to dollar_figure she was the face of the company interacted with customers managed the business and oversaw all of the company’s finances eg payroll accounts_payable and accounts_receivable mr guynn did not closely monitor team systems’ finances and relied exclusively on mrs byrum to advise him regarding the financial status of the company mrs byrum was the only employee with access to mr guynn’s signature stamp and authority to write manual and computer-generated checks from through mrs byrum without authorization wrote to herself team systems checks ranging from dollar_figure to dollar_figure ie checks totaling dollar_figure in checks totaling dollar_figure in and numerous checks totaling dollar_figure in during the years in issue mr byrum owned and operated a custom motorcycle business from through mrs byrum used her team systems american express and paypal account to purchase motorcycle parts for mr byrum’s business mrs byrum made purchases totaling dollar_figure in purchases totaling dollar_figure in and purchases totaling dollar_figure in the purchases ranged from dollar_figure to dollar_figure team systems’ c p a prepared 2in addition to depending on mrs byrum to run his business mr guynn and his wife trusted mrs byrum to organize a myriad of highly sensitive personal matters its financial statements and tax returns relating to the years in issue mrs byrum prepared and provided team systems’ financial information to the c p a but omitted any information relating to the unauthorized team systems checks or american express paypal purchases in late mr guynn began negotiations to sell team systems and in date he sold team systems to a texas company for dollar_figure million after the sale mr guynn became concerned that the purchasers would move the company or fire mrs byrum to reward her loyalty and many years of employment and to ensure her financial stability after the sale mr guynn paid mrs byrum a dollar_figure bonus on date and petitioners timely filed their joint and federal_income_tax returns and filed their joint federal_income_tax return on date petitioners did not report on their and returns any income relating to the unauthorized team systems checks in petitioners reported the funds received from the unauthorized team systems checks as self-employment_income they did not report any income relating to the american express paypal purchases on their or tax_return 3petitioners received an extension until date to file their return in date petitioners’ and federal_income_tax returns were selected for examination revenue_agent stephanie hunter asked mrs byrum to explain the team systems checks written to her and deposited in her bank account mrs byrum stated that the deposits were loans approved by mr guynn provided revenue_agent hunter with a document that delineated the deposits and asserted that the document was an accounts_receivable ledger revenue_agent hunter informed mrs byrum that if the deposits were wages team systems would be liable for additional employment_taxes mrs byrum stated that she did not wish to involve mr guynn and offered to pay team systems’ additional employment_tax liabilities suspicious of mrs byrum’s explanation revenue_agent hunter asked for mr guynn’s contact information and mrs byrum provided her office phone number and the wrong address revenue_agent hunter then independently obtained mr guynn’s address and sent him a letter asking him to call her mr guynn contacted revenue_agent hunter and she asked him to verify the loans that he had made to mrs byrum when mr guynn denied having ever loaned money to mrs byrum revenue_agent hunter faxed him the document provided by mrs byrum mr guynn did not recognize the document explained that he had designed team systems’ accounting software emphasized that the document was not created in the company software and further assisted revenue_agent hunter in her examination mr guynn also provided a statement to the tennessee bureau of investigation and mrs byrum was subsequently indicted arrested and charged with embezzlement fraud and forgery on date respondent issued petitioners a notice_of_deficiency relating to the years in issue in the notice respondent determined that the funds received from unauthorized team systems checks and the american express paypal purchases were income to petitioners accordingly respondent further determined and deficiencies of dollar_figure dollar_figure and dollar_figure respectively a sec_6651 addition_to_tax of dollar_figure relating to and that mrs byrum was liable for sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure relating to and respectively on date petitioners while residing in mount juliet tennessee timely filed a petition with the court opinion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 4at the time of trial mrs byrum’s criminal case was pending in tennessee state court during trial mrs byrum repeatedly contradicted herself and vacillated between identifying the additional team systems checks and american express paypal purchases as loans or gifts approved by mr guynn respondent established the transactions were not gifts or loans accordingly we sustain respondent’s determinations relating to unreported income see 290_us_111 respondent has met his burden of production and by clear_and_convincing evidence established that mrs byrum understated income with the intent to commit fraud see sec_6663 sec_6751 sec_7454 92_tc_661 stating fraudulent intent may be inferred from badges_of_fraud mrs byrum’s testimony to the contrary was inconsistent contradictory and simply not credible indeed her penchant for dissembling was on full display mrs byrum scrupulously concealed the team systems checks and american express paypal purchases from mr guynn team systems employees and team systems’ c p a gave respondent a bogus accounts_receivable ledger and misleading contact information relating to mr guynn and consistently failed to report team systems checks relating to and and american express paypal purchases relating to and see 348_us_121 holding that a pattern of consistently and substantially underreporting income may justify an inference of fraud 80_tc_1111 stating that a taxpayer’s attempts to mislead the internal_revenue_service or prevent the collection of income_tax may establish the requisite fraudulent intent because respondent established by clear_and_convincing evidence that mrs byrum filed false or fraudulent_returns with the intent to evade tax the assessment_period remains open see sec_6501 sec_7454 rule b petitioners untimely filed their joint federal_income_tax return pursuant to sec_7491 respondent bears and has met his burden of production relating to sec_6651 petitioners’ failure to timely file their return was the result of willful neglect not reasonable_cause accordingly petitioners are liable for the sec_6651 addition_to_tax relating to contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
